DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Romijn et al. [US2011/0079342, of record, “Romijn”] in view of Hull [US2014/0338842, of record, previously cited].
Romijn discloses a method of producing a sealing seam connecting two material webs of a multilayer composite with a barrier layer (paragraphs 0001, 0008), wherein the two material webs (7, 9) are positioned between sealing surfaces (131) of a first and a second tool (3 and 5) in such a way that the portions of the material web, that are to be connected together, lie upon each other and between the sealing surfaces (131), the two tools (3, 5) are moved towards each other so that the two sealing surfaces for producing the sealing seam are pressed towards each other, wherein the first tool is an ultrasonic sonotrode which is excited with an ultrasonic vibration while the two sealing surfaces are pressed towards each other and the sealing seam is produced in a welding operation with two mutually juxtaposed welded seams, a main welded seam (for example the relatively thinner seam shown in Figure 4 in the area between numerals 111 and 113) and a secondary welded seam (for example the relatively thicker seam shown in Figure 4 in the area between numerals 123 and 124), the two sealing surfaces having a main processing portion (at 111 and 113) and a first secondary processing portion (at 123 and 124) and a maximum spacing between the two sealing surfaces in each of the main processing portion and the first secondary processing portion, wherein the sealing surfaces are so selected that in a main processing portion the maximum spacing between the two sealing surfaces (between 111 and 113) is less than the maximum spacing between the two sealing surfaces in a first secondary processing portion (between 123 and 124),  wherein the main processing portion and the secondary processing portion are in mutually juxtaposed relationship so that in the production of the main welded seam the two sealing surfaces exert a main welding pressure on the material webs and in the production of the secondary welded seam the two sealing surfaces exert a secondary welding pressure on the material webs, wherein the secondary welding pressure is at least portion-wise less than the main welding pressure (one of ordinary skill would appreciate as the distance apart between the pressing surfaces increases the pressure applied to the webs would decrease), wherein the secondary welded  seam produced by the secondary processing portion faces towards a product which is to be enclosed in the material webs and the main seam produced by the main processing portion faces away from the productPreliminary AmendmentDecember 27, 2019 Page 5to be enclosed in the material webs, wherein during the welding operation the material webs remain in their position (Figures 2-4 show a sloped pressure surface on either side of the main weld area). 
Romijn discloses pressing surfaces and varying the distance between the pressing surfaces on the two tools, but does not disclose at least one of the two sealing surfaces having structure elements.  
Hull discloses a method of sealing using an ultrasonic sonotrode and anvil.  Hull discloses the contact surface of the anvil includes a plurality of energy directions arranged in a three-dimensional grid pattern which serve the increase the area between the anvil and sonotrode and to improve the durability and the efficiency (paragraph 0019; Figure 3, 7-9). Hull also discloses the pressing surfaces can have a stepped surface (Figures 17A-C and 18A-C; paragraphs 0082-83). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Romijn by including structure elements on the second sealing surface as taught by Hull in order to improve the efficiency of the process and to improve the durability of the formed seam. 
With respect to claim 2, Romijn discloses the sealing surfaces are so selected that besides the main processing portion a second secondary processing portion is provided in opposite relationship with the first secondary processing portion, the two sealing surfaces having a maximum spacing in the second secondary processing portion, wherein the maximum spacing between the two sealing surfaces in the second secondary processing portion is greater than the maximum spacing between the two sealing surfaces in the main processing portion (Figures 2-4).  Hull also shows secondary processing portions that are stepped down between a main processing portion (Figure 18C). 
With respect to claim 3, Hull discloses the structure elements are in the form of a truncated pyramid (Figures 7-9).
With respect to claim 4, Romijn as modified by Hull, discloses a method of utilizing  a welding tool having a sealing surface which intended to come into contact with a material to be processed, wherein the sealing surface is of a width b, for carrying out the method according to claim 1, characterised in that the sealing surface has a main portion extending in the longitudinal direction and a first secondary portion extending in the longitudinal direction, wherein the main portion  and the first secondary portion adjoin each other, wherein the first secondary portion is at least partially set back with respect to the main portion in opposite relationship to the direction of a normal vector on the sealing surface by a distance a>0 mm (see the discussion of claim 1 above and Hull paragraph 0082). 
With respect to claim 5, Romijn discloses thePreliminary Amendment December 27, 2019Page 6 sealing surface has a second secondary portion wherein the main portion and the second secondary portion adjoin each other so that the first secondary portion and the second secondary portion are positioned on opposite sides of the main portion, wherein the second secondary portion is at least partially set back with respect to the main portion in opposite relationship to the direction of a normal vector on the sealing surface by a distance a>0 mm (Figures 2-4, and Hull paragraph 0082).
With respect to claim 6, Romijn discloses the total first secondary portion is set back with respect to the main portion in opposite relationship to the direction of a normal vector on the sealing surface by a distance a>0 mm (Figures 2-4, and Hull paragraph 0082). 
With respect to claims 7-8, 11 and 14, Hull discloses a preferred step of 20-125 microns (paragraph 0082). 
With respect to claim 9, Romijn discloses the welding tool is an ultrasonic sonotrode or a counterpart tool for an ultrasonic sonotrode (paragraph 0001). 
With respect to claim 10, Hull discloses the first secondary portion has structure elements (see the discussion of Hull above). 
With respect to claim 12, Hull discloses preferred step heights, and Romijn shows a sloped surface that would satisfy a distance of zero all the way to the height of the step (Figures 2-4). 
With respect to claim 13, Hull discloses the structure elements are in the form of a truncated pyramid (Figures 7-9).
Response to Arguments
Applicant’s arguments with respect to Anderstedt have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Romijn discloses a welded joint that is formed between 18 and 20, and between 120 and 120, wherein a welding section L’ includes an area between pressing surfaces as well as sloped pressing surfaces wherein the distance between the pressing surfaces increases at the sloped portions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
September 12, 2022